                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

ANTHONY HICKEY,                                  )
                                                 )
                Plaintiff,                       )
                                                 )
v.                                               )      No.     3:20-CV-481-RLJ-HBG
                                                 )
CLINICAL SOLUTIONS,                              )
                                                 )
                Defendant.                       )

                                    JUDGMENT ORDER

        For the reasons set forth in the memorandum opinion filed herewith, the Clerk is

DIRECTED to transfer this pro se prisoner’s complaint for violation of 42 U.S.C. § 1983 to the

Nashville Division of the United States District Court for the Middle District of Tennessee and to

close this Court’s file.

        IT IS SO ORDERED.

                                                              ENTER:


                                                                    s/ Leon Jordan
                                                              United States District Judge


ENTERED AS A JUDGMENT
    s/ John Medearis
   CLERK OF COURT




     Case 3:21-cv-00034 Document 11 Filed 01/15/21 Page 1 of 1 PageID #: 38
